         Case 1:19-cv-00768-BMC Document 3 Filed 02/08/19 Page 1 of 1 PageID #: 22


                                       UNITED STATES COURTS
                                 EASTERN DISTRICT OF NEW YORK
                                     QUALITY CONTROL CHECK
                                          ATTORNEY CASE OPENINGS

                                                   Corrections

     Were Corrections made to this AGO case?                                              ves     /      no
 1       Attorney did not complete the initiating documents.
         Checked on http://www.nyed.circ2.dcn/cfin/ecf/atyopencase.cfm to determine who the
         attorney was that attempted to file the case and contacted that attorney in order to retrieve   □
         Complaint, Cover Sheet, Summons,and payment information or to advise the attomey to
         file the initiating documents.
 2       Court Designation was incorrect. Copied case, changed Court designation, deleted
         incorrect case and advised other Court. This is in conjunction with Paragraph 10-NY-E            □
         Division of Business Rule 50.Ud)(2)
 3       Attomey did not separate the initiating document. Separated document into individual
         attachments. Replaced Main document and attached the cover sheet and Summons (if
         applicable).
                                                                                                          □
 4       Attomey did not include D            Complaint   Q         Cover Sheet D        Summons
         Contacted attomey and retrieved missing document from attomey. []                                □
 5       Attomey used      D         Incorrect Form of Summons Q        Defendant's name and
         address not completed      D Plaintiffs attomey name and address not completed,
        n Caption on the summons does not match caption on the complaint.
           □ Incorrect Date. Q Incorrect Case Number                                                      □
         Contacted attomey and requested a corrected summons.

         Attomey used incorrect event when docketing the initiating document.
                                                                                                          □
 6
         Deleted document and re-docketed using the correct event.
 7            □         Corrected Party Role         □           Party spelling
              n         Added missing Party
              n         Converted from All Caps to Initial Caps                                           □
              n Added party text          D      Removed party text        D      Added alias
 8       Corrected Short Title                                                                            1 1
 9       Corrected □ Basis of Jurisdiction                        U Citizenship of Principal Parties
                        n Nature of Suit D Cause of ActionD Fee Status D County Code                      □
                        n Dollar DemandD Jury Demand Q Class Action D Origin
 10      NY-E Division of Business Rule 50.1(d)(2) was not completed. Contacted attomey and
         retrieved corrected cover sheet and replaced on docket sheet.                                    □
 11                                Added case in other court to docket sheet.                             u
 12             Added/Corrected Disclosure Statement question and response in docket entry
 13                 Page 1, Question 1(b) Plaintiffs county of residence was not indicated                1
 14                        Page 2, Question 2(c) was not completed or is inconsistent                     u
 IS                          Certification of Arbitration Eligibility not completed                       1 1
Other



                                                                                                          □
